Citation Nr: 0832559	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-25 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran had corroborated active duty service from 
February 1964 to February 1966, including service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.

The veteran presented testimony at an RO Decision Review 
Officer (DRO) videoconference hearing in March 2007.  A 
transcript of this hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD, did 
not engage in combat with the enemy, and does not have a 
corroborated stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board has considered VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  These duties are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

By a March 2004 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A May 
2007 letter informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra.  

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and service 
personnel records.  The VA obtained the veteran's VA medical 
records.  Private medical records were also of record in the 
claims file.  The veteran testified before a DRO at a 
videoconference hearing.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claim.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  In this case, however, there is no 
evidence linking the veteran's claimed disorder to service in 
terms of 38 C.F.R. § 3.304(f) and no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran, in view of the absence of a diagnosis of PTSD, 
participation in combat with the enemy or a corroborated in-
service stressor.  Accordingly, the Board finds that an 
etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

That notwithstanding, in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that a veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by his unit when he was stationed in Vietnam, 
which, when viewed in the light most favorable to him, 
objectively corroborated his claim of having experienced 
rocket attacks.  The Court reiterated that although the unit 
records did not specifically identify the veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.

In this case, the veteran asserts that he has PTSD due to his 
service in Vietnam, specifically, watching women and children 
being blown up and experiencing the death of a fellow soldier 
right before they were scheduled to come home.

The veteran's service treatment records, including his 
February 1966 discharge examination report and report of 
medical history, do not reveal any psychiatric complaints or 
findings, including any symptoms or diagnosis of PTSD.

Post service private medical records from 1977 to 1980 show 
that the veteran was treated for a variety of psychiatric 
ailments, but not PTSD.  A March 1977 treatment report shows 
a diagnosis of anxiety neurosis.  In October 1977, a 
treatment record observes that the veteran seemed to be a 
schizophrenic, paranoid type.  Later in October 1977, the 
diagnosis was alcoholic psychosis, rule out schizophrenia.  A 
June 1978 treatment note contains an inadequate personality 
disorder diagnosis.  An October 1978 treatment records shows 
a diagnosis of habitual drinking with anxiety restlessness 
and agitation.  An April 1980 treatment record contains a 
diagnosis of anxiety. 

More recent post-service VA treatment records do not show a 
diagnosis of PTSD.  A July 2003 major depression disorder 
screen was negative for the veteran.  An August 2004 
consultation report noted that the veteran reported filing 
for compensation for PTSD and wanted to establish a record at 
the mental hygiene clinic.  The examiner diagnosed adjustment 
disorder with depressed mood with PTSD features.  A May 2005 
PTSD screen was negative for the veteran.  A January 2006 
psychiatry treatment record contains a diagnosis of 
depressive disorder not otherwise specified, alcohol 
dependence in sustained remission.  An April 2006 PTSD screen 
was negative for the veteran.  A July 2006 PTSD screen was 
negative for the veteran.  A February 2007 major depression 
disorder screen was negative for the veteran.  September 2007 
screens for PTSD and depression were both negative for the 
veteran. 

During the veteran's March 2007 DRO videoconference hearing, 
he testified that when he got to Vietnam, his Military 
Occupational Specialty (MOS) was changed to Asian mortars, 
which was infantry.  He went out on patrol and saw children 
wired with bombs.  He also testified that his friend was 
blown up about a month before they were supposed to go home 
in middle of January 1966.  The veteran stated that he had a 
breakdown about a month after returning from Vietnam, where 
it turned out he had malaria.  The veteran also testified 
that he had a breakdown where he was admitted to the VA 
hospital in Wilkes-Barre in around 1972 or 1973.  The veteran 
indicated that he tried to obtain a number of old private and 
VA medical records, but they did not exist anymore.  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994) (there is no 
duty to assist when the appellant acknowledges the 
unavailability of records); Porter v. Brown, 5 Vet. App. 233, 
237 (1993) (VA has no duty to seek to obtain that which does 
not exist).  The veteran indicated he was not currently on 
any psychiatric medication and that his primary physician was 
not treating him for any psychiatric condition.  He also 
testified that up to the point of the hearing, no doctor had 
actually diagnosed him with PTSD.  The veteran indicated he 
was on Social Security disability for his diabetes.  The 
Board notes that the Social Security Administration responded 
to an inquiry in May 2007 and responded that the veteran had 
not filed for disability benefits.  

Given the above evidence, the Board does not find a current 
or previous diagnosis of PTSD.  There is also a question of 
whether the veteran has an in-service stressor or 
participation in combat with the enemy.  The Board must 
consider whether further action is needed for such 
corroboration, to include contacting the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records).

In March 2004, the VA sent the veteran a form requesting 
details of his stressors.  This form was returned by the 
veteran in April 2004, along with a letter from the veteran 
that stated the veteran's stressors included having his MOS 
changed to mortar in the infantry, watching women and 
children blown up and the death of a friend.  However, this 
letter did not contain the necessary details in order to 
conduct a records search.  Notably, the veteran did not 
include enough location information.  While the veteran did 
provide more detailed information regarding the death of a 
fellow solider during his March 2007 DRO hearing, no record 
of the soldier was initially found and the veteran did not 
respond to a May 2007 request for more information by the RO.  
Despite indications from the RO in the rating decision, 
statement of the case, DRO hearing, a May 2007 Duty to Assist 
letter and supplemental statement of the case citing a lack 
of information regarding specific stressors sufficient to 
warrant further investigation, the veteran has not supplied 
the requested information.  The lack of such specific dates 
and detailed information regarding attacks from the veteran 
distinguishes the case at hand from Pentecost, in which the 
veteran described an attack that allegedly occurred in 
February 1968, and attacks from January 1968 were 
corroborated.

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has held that the factual data required by 
VA to provide a successful search, such as the names, dates, 
and places of the stressors are straightforward facts and do 
not place an impossible or onerous task on the appellant.  
The duty to assist is not always a "one-way street."  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

The Board has reviewed the veteran's service personnel 
records, but finds no indication that he was exposed to 
combat and no information to confirm his claimed stressors.  
The veteran's DD Form 214 shows that he served on active duty 
in the United States Army from February 1964 to February 
1966.  The veteran's service personnel records show that he 
was in Vietnam from October 1965 to February 1966.  His MOS 
was armor crewman.  The personnel records do not reflect that 
his MOS was ever changed to mortar.  He received the Vietnam 
Service Medal and sharpshooter badges, but did not receive 
any decorations or medals which are awarded exclusively for 
involvement in combat (i.e., the Purple Heart Medal or the 
Combat Infantryman Badge).

Additional information regarding the veteran's participation 
could establish that the veteran did, in fact, engage in 
combat with the enemy, but such information is lacking in 
this case.  Based on the above, the Board finds that 
verifiable evidence is lacking indicating that the veteran 
engaged in combat with the enemy. 

The veteran does not meet the criteria for service connection 
for PTSD.  In this case the veteran does not have a current 
diagnosis of PTSD or any diagnosis of PTSD during service or 
post-service.  The record also does not corroborate the 
veteran's claimed stressors through credible supporting 
evidence.  The evidence does not reveal supporting lay or 
buddy statements and the veteran has not provided enough 
evidence to corroborate or verify his alleged stressors.  In 
short, the sole supporting evidence that an alleged stressful 
event occurred are the veteran's own statements alleging that 
the veteran was exposed to women and children being blown up 
and the death of a friend.  A non-combat veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor.  Cohen, 10 Vet. 
App. at 141.

Because the veteran does not have a current diagnosis of 
PTSD, did not engage in combat and because his reported 
stressors has not been corroborated, the claim for service 
connection for PTSD must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


